Strout, J.
On petition for a town way, which, the selectmen had refused to locate, the petitioners appealed to the county commissioners to locate the way, upon the alleged ground that the selectmen had unreasonably refused to locate. The petition was duly presented to that board, and after regular proceedings thereon, the commissioners located the way. Thereupon the appellants appealed to the Supreme Judicial Court, and that court duly appointed a committee to view the route, hear the parties and determine whether the action of the county commissioners should be affirmed or reversed. That committee attended to their duty, and made report to the court, wholly reversing the action of the county commissioners. The original petitioners objected to the acceptance of the report upon various grounds, but the presiding judge overruled the objections and accepted the report.
The case is here upon exceptions to the acceptance of the report, taken by the original petitioners. A careful examination of all the questions raised fails to disclose any legal objection to the doings of the committee, or the acceptance of their report.
The objection most relied on, that the court did not order notice, has no merit. Ample notice was given by the committee. The objecting parties attended at the hearing before the committee and were fully heard; and they say in their written objections to the acceptance of the report that “ having appeared before said committee at the hearing upon proper notice as set forth in said report” of the committee, they now object to its acceptance. They admit that they had proper notice, and attended. No objection was made at that time to the notice. They cannot now object, even if the notice had been insufficient, or if no notice had been given. Raymond v. County Commissioners, 63 Maine, 110.
Exceptions overruled,